EXHIBIT 10.1

 

EMPEROR STAR INTERNATIONAL TRADE CO., LTD.

 

Financial Statements for the year ended December 31, 2016 and for the

period from November 16, 2015, (Inception) through December 31, 2015

 



  1

 



 

FINANCIAL STATEMENT SCHEDULES

 



Report of Registered Independent Auditors

 

 

3

 

 

 



 

Financial Statements:

 

 

 

 

 



 

Balance Sheet as of December 31, 2016 and 2015

 

 

4

 

 

 



 

Statements of Operations and Comprehensive Income for the year ended December
31, 2016 and for the period from November 16, 2015, (Inception), through
December 31, 2015

 

 

5

 

 

 



 

Statement of Cash Flows for the year ended December 31, 2016 and for the period
from November 16, 2015, (Inception), through December 31, 2015

 

 

6

 

 

 



 

Statements of Equity for the year ended December 31, 2016 and for the period
from November 16, 2015, (Inception), through December 31, 2015

 

 

 7

 

 

 



 

Notes to Financial Statements

 

 

 8-13

 



 





  2

  Table of Contents



 



[eos_ex101img1.jpg]

Audit • Tax • Consulting • Financial Advisory

Registered with Public Company Accounting Oversight Board (PCAOB)



 

Report of Independent Registered Public Accounting Firm

 

To Board of Director of

Emperor Star International Trade Co., Ltd.

Taipei, Taiwan (R.O.C.)

 

We have audited the accompanying balance sheet of Emperor Star International
Trade Co., Ltd. as of December 31, 2016 and 2015, and the related statements of
operations and comprehensive income, cash flows, and equity for year ended
December 31, 2016 and for the period from November 16, 2015 (inception) through
December 31, 2015. The Company’s management is responsible for these financial
statements. Our responsibility is to express an opinion on these financial
statements based on our audits.

 

We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. The company is not required to
have, nor were we engaged to perform, an audit of its internal control over
financial reporting. Our audit included consideration of internal control over
financial reporting as a basis for designing audit procedures that are
appropriate in the circumstances, but not for the purpose of expressing an
opinion on the effectiveness of the company’s internal control over financial
reporting. Accordingly, we express no such opinion. An audit also includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements, assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audits provide a
reasonable basis for our opinion.

 

In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of the Company as of December 31,
2016 and 2015, and the results of its operations and its cash flows for the year
ended December 31, 2016 and for the period from November 16, 2015, (Inception),
through December 31, 2015, in conformity with accounting principles generally
accepted in the United States of America.

 

The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As described in Note 2 of the
financial statements, the Company’s viability is dependent upon its ability to
obtain future financing and the success of its future operations. These matters
raise substantial doubt about the Company’s ability to continue as a going
concern. Management’s plan in regard to these matters is also described in Note
2 to the financial statements. The financial statements do not include any
adjustments that might result from the outcome of this uncertainty.

 

/s/ KCCW Accountancy Corp.

Diamond Bar, California

April 20, 2017

 



  3

  Table of Contents



 



EMPEROR STAR INTERNATIONAL TRADE CO., LTD.

BALANCE SHEETS





 



 

 

December 31,

 

 

December 31,

 

 

 

2016

 

 

2015

 

ASSETS

 

 

 

 

 

 

Current Assets

 

 

 

 

 

 

Cash and cash equivalents

 

$ 6,390

 

 

$ 4,292

 

Accounts Receivable - Related Parties

 

 

-

 

 

 

3,294

 

Inventory

 

 

1,919

 

 

 

48,000

 

Prepaid expenses and other current assets

 

 

6,229

 

 

 

2,919

 

Total Current Assets

 

 

14,538

 

 

 

58,505

 

 

 

 

 

 

 

 

 

 

Property & Equipment, net

 

 

3,180

 

 

 

-

 

Deposits

 

 

2,544

 

 

 

-

 

Total Assets

 

$ 20,262

 

 

$ 58,505

 

 

 

 

 

 

 

LIABILITIES AND EQUITY

 

 

 

 

 

 

 

 

Current Liabilities

 

 

 

 

 

Accounts payable

 

 

2,778

 

 

 

35,504

 

Accrued expenses and other current liabilities

 

 

10,572

 

 

 

9,172

 

Due to shareholders

 

 

57,405

 

 

 

-

 

Unearned revenues

 

 

34,797

 

 

 

-

 

Total Current Liabilities

 

 

105,552

 

 

 

44,676

 

 

 

 

 

 

 

 

 

 

Total Liabilities

 

 

105,552

 

 

 

44,676

 

 

 

 

 

 

 

 

 

 

Equity

 

 

 

 

 

Paid-in capital

 

 

30,562

 

 

 

30,562

 

Accumulated deficit

 

 

(116,512 )

 

 

(16,692 )

Accumulated other comprehensive income

 

 

660

 

 

 

(41 )

Total Equity

 

 

(85,290 )

 

 

13,829

 

 

 

 

 

 

 

 

 

 

Total Liabilities and Equity

 

$ 20,262

 

 

$ 58,505

 

 

The accompanying notes are an integral part of financial statements.

 

  4

  Table of Contents



 



EMPEROR STAR INTERNATIONAL TRADE CO., LTD.

STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME

FOR THE YEARS ENDED DECEMBER 31, 2016 AND FOR THE PERIOD FROM

NOVEMBER 16, 2015, (INCEPTION), THROUGH DECEMBER 31, 2015





 



 

 

2016

 

 

From November

16, 2015 through

December 31,

2015

 

Sales, net

 

$ 281,111

 

 

$ 3,299

 

 

 

 

 

 

 

 

 

 

Cost of sales

 

 

131,232

 

 

 

2,744

 

Gross profit

 

 

149,879

 

 

 

555

 

 

 

 

 

 

 

 

 

 

Selling, general and administrative expenses

 

 

243,555

 

 

 

17,252

 

 

 

 

 

 

 

 

 

 

Loss from operations

 

 

(93,676 )

 

 

(16,697 )

 

 

 

 

 

 

 

 

 

Other income (expense)

 

 

 

 

 

 

 

 

Interest income

 

 

23

 

 

 

5

 

Gain (loss) on foreign currency exchange

 

 

(6,167 )

 

 

-

 

Total other income (expenses)

 

 

(6,144 )

 

 

5

 

 

 

 

 

 

 

 

 

 

Loss before income taxes

 

 

(99,820 )

 

 

(16,692 )

Provision for income taxes expense

 

 

-

 

 

 

-

 

Net loss

 

 

(99,820 )

 

 

(16,692 )

Foreign currency translation adjustment

 

 

701

 

 

 

(41 )

Comprehensive Income (Loss)

 

$ (99,119 ))

 

$ (16,733 )



 

The accompanying notes are an integral part of financial statements.

 

  5

  Table of Contents

 



EMPEROR STAR INTERNATIONAL TRADE CO., LTD.

STATEMENTS OF CASH FLOWS

FOR THE YEARS ENDED DECEMBER 31, 2016 AND FOR THE PERIOD FROM NOVEMBER 16, 2015,

(INCEPTION), THROUGH DECEMBER 31, 2015





 



 

 



2016

 

 

From November

16, 2015 through December 31,

2015

 

Cash flows from operating activities

 

 

 

 

 

 

Net loss

 

$ (99,820 )

 

$ (16,692 )

Adjustments to reconcile net loss to net cash provided by(used in) operating
activities:

 

 

 

 

 

 

 

 

Depreciation and amortization expenses

 

 

410

 

 

 

-

 

Changes in assets and liabilities:

 

 

 

 

 

 

 

 

Decrease (Increase) in accounts receivable

 

 

3,351

 

 

 

(3,299 )

Decrease (Increase) in inventory

 

 

46,911

 

 

 

(48,075 )

Increase in prepaid expense &other assets

 

 

(5,850 )

 

 

(2,924 )

Increase (Decrease) in accounts payable

 

 

(33,333 )

 

 

35,560

 

Increase in accrued expense & other current liabilities

 

 

1,296

 

 

 

9,187

 

Increase in unearned revenues

 

 

34,985

 

 

 

-

 

Increase in due to shareholders

 

 

57,714

 

 

 

-

 

Net cash provided by (used in) operating activities

 

 

5,664

 

 

 

(26,243 )

 

 

 

 

 

 

 

 

 

Cash flows from investing activities

 

 

 

 

 

 

 

 

Purchase of fixed assets

 

 

(3,607 )

 

 

-

 

Net cash used in investing activities

 

 

(3,607 )

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash flows from financing activities

 

 

 

 

 

 

 

 

Capital contribution

 

 

-

 

 

 

30,545

 

Net cash provided by financing activities

 

 

-

 

 

 

30,545

 

 

 

 

 

 

 

 

 

 

Effect of exchange rate changes on cash and cash equivalents

 

 

41

 

 

 

(10 )

 

 

 

 

 

 

 

 

 

Net increase in cash and cash equivalents

 

 

2,098

 

 

 

4,292

 

 

 

 

 

 

 

 

 

 

Cash and cash equivalents

 

 

 

 

 

 

 

 

Beginning

 

 

4,292

 

 

 

-

 

Ending

 

$ 6,390

 

 

$ 4,292

 

Supplemental disclosure of cash flows

 

 

 

 

 

 

 

 

Cash paid during the year for:

 

 

 

 

 

 

 

 

Income tax

 

$ -

 

 

$ -

 

Interest expense

 

$ -

 

 

$ -

 

 

The accompanying notes are an integral part of financial statements.

 

  6

  Table of Contents



 



EMPEROR STAR INTERNATIONAL TRADE CO., LTD.

STATEMENT OF EQUITY

FROM NOVEMBER 16, 2015, (INCEPTION), THROUGH DECEMBER 31, 2016





 



 

 

 

 

 

 

 

 

Accumulated other

 

 

 

 

 

 

Paid-in

 

 

Accumulated

 

 

Comprehensive

 

 

 

 

 

 

Capital

 

 

Deficits

 

 

Income

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance at November 16, 2015 (Inception)

 

$ -

 

 

$ -

 

 

$ -

 

 

$ -

 

Pain-in capital

 

 

30,562

 

 

 

-

 

 

 

-

 

 

 

30,562

 

Translation adjustment

 

 

-

 

 

 

-

 

 

 

(41 )

 

 

(41 )

Net loss

 

 

-

 

 

 

(16,692 )

 

 

-

 

 

 

(16,692 )

Balance at December 31, 2015

 

$ 30,562

 

 

$ (16,692 )

 

$ (41 )

 

$ 13,829

 

Translation adjustment

 

 

-

 

 

 

-

 

 

 

701

 

 

 

701

 

Net loss

 

 

-

 

 

 

(99,820 )

 

 

-

 

 

 

(99,820 )

Balance at December 31, 2016

 

$ 30,562

 

 

$ (116,512 )

 

$ 660

 

 

$ (85,290 )



 



The accompanying notes are an integral part of financial statements.



 



  7

  Table of Contents



 



EMPEROR STAR INTERNATIONAL TRADE CO., LTD.

NOTES TO FINANCIAL STATEMENTS

DECEMBER 31, 2016

 

NOTE 1. ORGANIZATION AND BUSINESS

 

Emperor Star International Trade Co., Ltd., (“Emperor Star” or the “Company”),
was incorporated on November 16, 2015, a Taiwan Company. The Company is in the
business of marketing and distribution of various products, including
detergents, nutrition supplements, and skin care products.

 

The Company’s year-end is December 31.

 

Segment Reporting — The Company follows the provisions of ASC 280 (formerly
referred to as SFAS No. 131, Disclosures About Segments of an Enterprise and
Related Information), which establishes standards for reporting information
about operating segments, which uses a “management” approach for determining
segments. The management approach designates the internal organization that is
used by management for making operating decisions and assessing performance as
the source of the Company’s reportable segments. ASC Topic 280, “Segment
Reporting,” also requires disclosures about products or services, geographic
areas, and major customers. The Company’s management reporting structure
provided for only one segment for the year ended December 31, 2016 and for the
period from November 16, 2015, (Inception), through December 31, 2015, and
accordingly, no separate segment information is presented.

 

NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

 

Going Concern — The Company has incurred net loss of $99,820 and $16,692 for the
year ended December 31, 2016 and for the period from November 16, 2015
(Inception) through December 31, 2015, respectively. As of December 31, 2016 and
2015, the Company had accumulated deficit of $116,512 and $16,692, respectively.
The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. This basis of accounting contemplates
the recovery of the Company’s assets and the satisfaction of liabilities in the
normal course of business. This presentation presumes funds will be available to
finance ongoing research and development, operations and capital expenditures
and permit the realization of assets and the payment of liabilities in the
normal course of operations for the foreseeable future.

 

There can be no assurances that there will be adequate financing available to
the Company and the financial statements do not include any adjustments to
reflect the possible future effects on the recoverability and classification of
assets or the amounts and classification of liabilities that may result from the
outcome of this uncertainty.

 

The Company intends on financing its future development activities and its
working capital needs largely from the sale of public deficit securities with
some additional funding from other traditional financing sources until such time
that funds provided by operations are sufficient to fund working capital
requirements.

 

Accounting Estimates — The preparation of financial statements in conformity
with accounting principles generally accepted in the United States of America
requires management to make estimates and assumptions that affect the reported
amounts of assets and liabilities and disclosure of contingent assets and
liabilities at the date of the financial statements and the reported amounts of
revenues and expenses during the reporting period. Actual results could differ
from those estimates.

 

   

  Table of Contents

 

Cash and Cash Equivalents— The Company considers all highly liquid investments
with maturities of three months or less at the date of purchase to be cash
equivalents.

 

Accounts Receivable — Accounts receivables are stated at carrying value less
estimates made for doubtful receivables. An allowance for impairment of trade
receivables is established if the collection of a receivable becomes doubtful.
Such receivable becomes doubtful when there is objective evidence that the
Company will not be able to collect all amounts due according to the original
terms of the receivables. Significant financial difficulties of the debtor,
probability that the debtor will enter into bankruptcy or financial
reorganization, and default or delinquency in payments are considered indicators
that the receivable is impaired. The amount of the allowance is the difference
between the asset’s carrying amount and the present value of estimated future
cash flows, discounted at the original effective interest rate. An impairment
loss is recognized in the statement of income, as are subsequent recoveries of
previous impairments.

 

Inventory — Inventory is stated at the lower of cost or market and consists
mainly of finished goods held for resale. Cost is determined on a standard cost
basis of FIFO (first-in, first-out) method. Market is determined based on net
realizable value. The Company periodically reviews the age and turnover of its
inventory to determine whether any inventory has become obsolete or has declined
in value, and incurs a charge to operations for known and anticipated inventory
obsolescence.

Property and Equipment — Property and equipment are recorded at cost, less
accumulated depreciation. Depreciation is computed on the straight-line method
over the estimated useful lives of five years.

Revenue Recognition— Revenues are recognized when products are shipped to
customers, both title and the risks of ownership are transferred, and the
collectability of accounts receivable can be reasonably assured. The Company’s
standard shipping term is Free on Board (FOB) destination. Usually no sales
returns, discounts or other allowances are provided to customers. Shipping and
handling charges to customers are included in net sales. Shipping and handling
charges incurred by the Company are included in selling, general and
administrative expenses.

 

Advertising Costs — Advertising costs are expensed at the time such advertising
commences. Advertising expenses were $ 32,038 and 5,774 for the year ended
December 31, 2016 and for the period from November 16, 2015(inception) through
December 31, 2015, respectively.

 

Income Taxes — Income taxes are accounted for under the asset and liability
method. Deferred tax assets and liabilities are recognized for the future tax
consequences attributable to differences between the financial statement
carrying amounts of existing assets and liabilities and their respective tax
bases and operating loss and tax credit carry forwards. Deferred tax assets and
liabilities are measured using enacted tax rates expected to apply to taxable
income in the years in which those temporary differences are expected to be
recovered or settled. The effect on deferred tax assets and liabilities of a
change in tax rates is recognized in income in the period that includes the
enactment date. A valuation allowance is recognized if it is more likely than
not that some portion, or all, of a deferred tax asset will not be realized. The
deferred income tax asset was $0 and $0 as of December 31, 2016 and 2015,
respectively.

 

  9

  Table of Contents



 

The Company applied the provisions of ASC 740-10-50, “Accounting For Uncertainty
In Income Taxes”, which provides clarification related to the process associated
with accounting for uncertain tax positions recognized in our financial
statements. Audit periods remain open for review until the statute of
limitations has passed. The completion of review or the expiration of the
statute of limitations for a given audit period could result in an adjustment to
the Company’s liability for income taxes. Any such adjustment could be material
to the Company’s results of operations for any given quarterly or annual period
based, in part, upon the results of operations for the given period. At December
31, 2016 and 2015, management considered that the Company had no uncertain tax
positions, and will continue to evaluate for uncertain positions in the future.

 

The Company is subject to the tax authority in Taiwan for the years since
incorporated. (See Note 6).

 

Concentration of Credit Risk — The Company’s financial instruments that are
exposed to concentrations of credit risk consist primarily of cash and cash
equivalents and restricted cash. The Company places its cash and temporary cash
investments in high quality credit institutions, but these investments may be in
excess of Taiwan Central Deposit Insurance Corporation’s insurance limits. The
Company does not enter into financial instruments for hedging, trading or
speculative purposes. Concentration of credit risk with respect to trade and
notes receivables is limited due to the wide variety of customers and markets in
which the Company transacts business, as well as their dispersion across many
geographical areas. The Company performs ongoing credit evaluations of its
customers and generally does not require collateral, but does require advance
deposits on certain transactions.

 

Customers: The Company performs ongoing credit evaluations of its customers’
financial condition and generally, requires no collateral. For the year ended
December 31, 2016 and for the period from November 16, 2015 (Inception) through
December 31, 2015, one customer, also a related party (See Note 5), accounting
for 100% of the Company’s total sales revenues.

 

Suppliers: The Company’s inventory is purchased from various suppliers. For the
year ended December 31, 2016, five vendors who accounted for more than 10% of
the Company’s total net purchase, representing approximately 18%, 18%, 16%, 15%,
and 15% of total net purchase, and 0% of accounts payable in aggregate at
December 31, 2016, respectively:

 



Customer

 

Purchase

for the

year

2016

 

 

Accounts

payable

balance as of

December 31, 2016

 

A

 

$ 15,081

 

 

$ -

 

B

 

$ 14,938

 

 

$ -

 

C

 

$ 13,498

 

 

$ -

 

D

 

$ 12,722

 

 

$ -

 

E

 

$ 12,456

 

 

$ -

 



 

  10

  Table of Contents



 

For the period from November 16, 2015 through December 31, 2015, one vendor
accounting for more than 10% of the Company’s total net sales revenues,
representing 100% of total net purchase of $50,820, and 0% of accounts payable
in aggregate at December 31, 2015.

 

Foreign-currency Transactions — Foreign-currency transactions are recorded in
New Taiwan dollars (“NTD”) at the rates of exchange in effect when the
transactions occur. Gains or losses resulting from the application of different
foreign exchange rates when cash in foreign currency is converted into New
Taiwan dollars, or when foreign-currency receivables or payables are settled,
are credited or charged to income in the year of conversion or settlement. On
the balance sheet dates, the balances of foreign-currency assets and liabilities
are restated at the prevailing exchange rates and the resulting differences are
charged to current income except for those foreign currencies denominated
investments in shares of stock where such differences are accounted for as
translation adjustments under Equity.

 

Statement of Cash Flows — Cash flows from the Company's operations are based
upon the local currencies. As a result, amounts related to assets and
liabilities reported on the statement of cash flows will not necessarily agree
with changes in the corresponding balances on the balance sheet.

 

Translation Adjustment — The accounts of the Company was maintained, and its
financial statements were expressed, in New Taiwan Dollar (“NTD”). Such
financial statements were translated into U.S. Dollars (“$” or “USD”) in
accordance ASC 830, "Foreign Currency Matters", with the NTD as the functional
currency. According to the Statement, all assets and liabilities are translated
at the current exchange rate, Equity's deficit are translated at the historical
rates and income statement items are translated at an average exchange rate for
the period. The resulting translation adjustments are reported under other
comprehensive income as a component of Equity’s deficit.

 

Comprehensive Income — Comprehensive income includes accumulated foreign
currency translation gains and losses. The Company has reported the components
of comprehensive income on its statements of Equity’s deficit and comprehensive
income (loss).

 

Recently Issued Accounting Pronouncements — The Company does not expect the
adoption of recently issued accounting pronouncements to have a significant
impact on its result of operations, financial position or cash flow.

 

NOTE 3. PREPAID EXPENSES AND OTHER CURRENT ASSETS

 

Prepaid expenses and other current assets mainly consist of the following:

 



 

 

December 31,

2016

 

 

December 31,

2015

 

Prepaid website set-up

 

$ 926

 

 

$ -

 

Prepaid operating lease equipment

 

 

158

 

 

 

-

 

Prepaid sales tax

 

 

5,130

 

 

 

2,919

 

Others

 

 

15

 

 

 

-

 

 

 

$ 6,229

 

 

$ 2,919

 



 

  11

  Table of Contents



 

NOTE 4. PROPERTY AND EQUIPMENT

 

Property and Equipment mainly consists of the following:

 



 

 

December 31,

2016

 

 

December 31,

2015

 

Office equipment

 

$ 3,588

 

 

$ -

 

Less: accumulated depreciation

 

 

(408 )

 

 

-

 

Property and equipment, net

 

$ 3,180

 

 

$ -

 



 

Depreciation expense was $410 and $0 for the year ended December 31, 2016 and
for the period from November 16, 2015(inception) through December 31, 2015,
respectively.

 

NOTE 5. RELATED PARTY TRANSACTIONS

 

Sales

The Company had sales to EOS Trading Co., Ltd., (“EOS Trading”), a Hong Kong
company owned by father of the Company’s sole director and shareholder, in an
aggregate amount of $281,111 and $3,299 for year ended December 31, 2016 and for
the period from November 16, 2015 (Inception) through December 31, 2015,
respectively.

 

Due to shareholders

The Company has advanced funds from its shareholder for working capital
purposes. The Company has not entered into any agreement on the repayment terms
for these advances. The advances bear no interest rate and are due upon demand
by shareholders. As of December 31, 2016 and 2015, there was $57,405 and $0
advances outstanding. The outstanding balance bears no interest and is due upon
request.

 

NOTE 6. INCOME TAX

 

Emperor Star is incorporated in Taiwan and is subject to Taiwan tax law. The
statutory tax rate under Taiwan tax law is 17%. The Company has incurred losses
for the period ended December 31, 2016 and for the period from November 16, 2015
(Inception) through December 31, 2015, respectively. As a result, no tax
liability was incurred at December 31, 2016 and 2015, respectively.

 

The following is a reconciliation of the statutory tax rate to the effective tax
rate losses for the year ended December 31, 2016 and for the period from
November 16, 2015 (Inception) through December 31, 2015:

 



 

 

2016

 

 

2015

 

Taiwan tax at statutory rate

 

 

17 %

 

 

17 %

Other (a)

 

 

(17 )%

 

 

(17 )%

Effective tax rate

 

 

0 %

 

 

0 %



 



(a)

Other represents expenses incurred by the Company that are not deductible for
Taiwan income taxes and changes in valuation allowance for Taiwanese entities
for the period ended December 31, 2016 and for the period from November 16, 2015
(Inception) through December 31, 2015, respectively.



 

  12

  Table of Contents



 

NOTE 7. COMMITMENTS AND CONTINGENCIES

 

Operating lease obligation:

 

The Company leases an office space under an operating lease agreement which
expires on November 1, 2017. The monthly base rent is NT$24,000, approximately
equivalent to $745. The Company's obligations under operating leases are as
follows:

 



As of December 31,

 

Amount

 

2017

 

$ 7,447

 

Total minimum payments

 

$ 7,447

 



 

NOTE 8. SUBSEQUENT EVENTS

 

The Company has evaluated subsequent events through the date which the financial
statements were available to be issued. All subsequent events requiring
recognition as of December 31, 2016 have been incorporated into these financial
statements and there are no subsequent events that require disclosure in
accordance with FASB ASC Topic 855, “Subsequent Events.”

 

******

 

 



13



 

